DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
This action is in response to the Appeal Board Decision submitted 01/27/2021. The allowed claims are 27-30. The closest prior art of record is Ezaki (Translation of JP 2005291441 A), Zahn (International Patent Document No. W02012019719) and Shimoya et al. (USP 5632161).
The examiner's statement of reasons for allowance is based upon the board decision submitted 01/27/2021, wherein the board found that the motivations for combining Zahn and Shimoya are lacking. As to the first motivation (“to provide an alignment feature for accurately connecting fluid lines to a heat exchanger therefore negating degradation or failure of fluid joints through improper installation”), the board found that adding the attachment member of Shimoya would not increase the ease to which the connection flange of Zahn is attached. As to the second motivation (“to provide a removable fluid connection joint that provides a durable and robust connection the insures a sealed connection between the fluid source and the heat exchanger, thereby negating leaking or unwanted removal of fluid from the system”), the board found that additional leak paths would be supplied by the removable connection overcoming any benefit of the member being removable and therefore the motivation is unfounded. Thusly, for at least the aforementioned reasons given by the Patent Trial 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611.  The examiner can normally be reached on Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/PAUL ALVARE/           Primary Examiner, Art Unit 3763